Case 3:19-cv-00859-CHB-LLK Document 22 Filed 05/18/20 Page 1 of 7 PageID #: 524




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION
                              CASE NO. 3:19-CV-00859-CHB-LLK

 MEIDINGER BUILDING OWNER, LLC                                                          PLAINTIFF

 v.

 COMPUTERSHARE, INC.                                                                  DEFENDANT

                                       OPINION & ORDER

        Judge Claria Horn Boom referred this matter to U.S. Magistrate Judge Lanny King for: (1)

 resolving all non-dispositive pretrial motions; (2) generally managing discovery, including

 resolving all discovery disputes and conducting any hearings other than the pretrial conference;

 (3) generally managing all pretrial scheduling issues, including altering any dates and/or deadlines,

 except deadlines for dispositive/Daubert motions, and the pretrial conference and the trial

 deadlines; (4) conducting a mid-discovery telephonic conference; and (5) conducting a settlement

 conference, if requested by the parties. [DN 13].

        On April 9, 2020, Plaintiff Meidinger Building Owner, LLC (“Meidinger”), and Defendant

 Computershare, Inc. (“Computershare”) (collectively “the Parties”), filed their Joint Motion for

 Protective Order, which seeks to protect certain information that has been requested through

 discovery. [DN 21]. The Motion is now ripe for adjudication.

        For the reasons set forth below, the Parties’ Joint Motion for Protective Order is

 GRANTED IN PART and DENIED IN PART.

                                          BACKGROUND

        This matter arises from a dispute over a tenant, Computershare’s, reimbursement of real

 estate taxes paid by the property owner, Meidinger. [DN 1]. Meidinger claims that contractual

 obligations contained within its lease with Computershare require Computershare to reimburse

                                                  1
Case 3:19-cv-00859-CHB-LLK Document 22 Filed 05/18/20 Page 2 of 7 PageID #: 525




 Meidinger for a certain amount of real estate taxes paid. Id. Computershare, however, disagrees

 as to the portion of the real estate taxes to be reimbursed. Id.

        On April 9, 2020, the Parties filed their Joint Motion for Protective Order. [DN 21]. This

 Motion seeks a protective order that allows documents to be protected from disclosure with a

 “Confidential” or an “Attorneys’ Eyes Only” designation. [DN 21-1].

        Meidinger claims this protective order is necessary because Computershare has requested

 documents that contain sensitive information related to: negotiations that led to Meidinger’s

 acquisition of the subject property; loans and financing related to the subject property; confidential

 agreements between Meidinger and its financial institution and tenants; Meidinger’s refinancing

 of the subject property; and amounts invoiced to and paid by other tenants at the subject property.

 [DN 21 at 511-12]. Meidinger argues that the disclosure of such information would breach the

 confidence of its tenants and financial institutions and could also seriously impair future

 negotiations with various parties. Id. at 512.

        Computershare also claims a protective order is necessary because Meidinger has sought

 “information regarding Computershare’s business strategies, logistical needs, and potential

 expansion plans.” Id. at 512.

        To protect the information and documents discussed above from disclosure, the Parties

 request that the Court enter their Stipulated Protective Order. Id.

                                       LEGAL STANDARD

        Rule 26 of the Federal Rules of Civil Procedure affords the Court with broad discretion to

 grant or deny protective orders. Parker & Gamble Co. v. Banker’s Trust Co., 78 F.3d 219, 227

 (6th Cir. 1996). This Court, however, has increasingly scrutinized motions for protective order

 that do not make the necessary showing of good cause required by the Rules of Civil Procedure



                                                   2
Case 3:19-cv-00859-CHB-LLK Document 22 Filed 05/18/20 Page 3 of 7 PageID #: 526




 and case authority. See Bussell v. Elizabethtown Independent School Dist., 3:17-cv-00605-GNS

 (W.D. Ky. Oct. 23, 2018) (discussing why the Court will enter the second proposed agreed

 protective order because it develops why a protective order is necessary) (Pacer); see also

 Wellmeyer v. Experian Info. Sols., 3:18-cv-94-RGJ (W.D. Ky. May 30, 2018) (Pacer); Middleton

 v. Selectrucks of America, LLC, 3:17-cv-602-RGJ (W.D. Ky. Sept. 21, 2018) (Pacer); Mitcham v.

 Intrepid U.S.A., Inc., 3:17-cv-00703-CHB (W.D. Ky. Oct. 1, 2018) (Pacer); Roberson v.

 KentuckyOne Health, Inc., 3:18-cv-00183-CRS-RSE (Aug. 29, 2018) (Pacer); Savidge v. Pharm-

 Save, Inc., 3:17-cv-000186-CHB (W.D. Ky. July 9, 2018) (Pacer); Effinger v. GLA Collection Co.,

 3:17-cv-000750-DJH (W.D. Ky. March 28, 2018) (Pacer); Fleming v. Barnes, 3:16-cv-264-JHM

 (W.D. Ky. Feb. 27, 2017) (Pacer).

        Under Federal Rule of Civil Procedure 26(c)(1)(G), “[t]he court may, for good cause, issue

 an order to protect a party or person from annoyance, embarrassment, oppression, or undue burden

 or expense, including . . . requiring that a trade secret or other confidential research, development,

 or commercial information not be revealed or be revealed only in a specified way….” Good cause

 exists when the party moving for the protective order “articulate[s] specific facts showing ‘clearly

 defined and serious injury’ resulting from the discovery sought….” Nix v. Sword, 11 Fed. App’x

 498, 500 (6th Cir. 2001) (citing Avirgan v. Hull, 118 F.R.D. 252, 254 (D.D.C. 1987)).

        In the context of trade secrets and confidential information, courts have looked as six

 different factors to determine whether there is a need to protect that information:

        (1) the extent to which the information is known outside of [the] business;

        (2) the extent to which it is known by employees and others involved in [the] business;

        (3) the extent of measures taken . . . to guard the secrecy of the information;

        (4) the value of the information to [the business] to [its] competitors;



                                                   3
Case 3:19-cv-00859-CHB-LLK Document 22 Filed 05/18/20 Page 4 of 7 PageID #: 527




         (5) the amount of effort or money expended . . . in developing the information; and

         (6) the ease or difficulty with which the information could be properly acquired or
             duplicated by others.

 Williams v. Baptist Healthcare Sys., No. 3:16-CV-00236-CRS, 2018 WL 989546, at *2 (W.D. Ky.

 Feb. 20, 2018) (citing Nash-Finch Co. and Super Food Servs., Inc. v. Casey’s Foods, Inc., 2016

 WL 737903, at *2 (E.D. Ky. Feb. 23, 2016) (citing Stout v. Remetronix, Inc., 298 F.R.D. 531, 535

 (S.D. Ohio Jan. 17, 2014))).

         “The burden of establishing good cause for a protective order rests with the movant.” Nix

 v. Sword, 11 Fed. App’x 498, 500 (6th Cir. May 24, 2011); see also In re Skelaxin Antitrust Litig.,

 292 F.R.D. 544, 549 (E.D. Tenn. 2013) (“To show good cause, the moving party must articulate

 specific facts that show a clearly defined and serious injury resulting from the discovery sought;

 mere conclusory statements will not be sufficient.”).

         Because entry of a protective order is contrary to the basic policy in favor of broad

 discovery, the party that seeks a protective order has a heavy burden to show substantial

 justification for withholding information from the public. See Williams, 2018 WL 989546, at *2;

 see also, Proctor & Gamble Co. v. Banker’s Trust Co., 78 F.3d 219, 227 (6th Cir. 1996) (“While

 District Courts have the discretion to issue protective orders, that discretion is limited by the careful

 dictates of Fed. R. Civ. P. 26 and is circumscribed by a long-established tradition which values

 public access to court proceedings.”); Meyer Goldberg, Inc. of Lorain v. Fisher Foods, Inc., 823

 F.2d 159, 162 (6th Cir. 1987) (“As a general proposition, pretrial discovery must take place in the

 public unless compelling reasons exist for denying public access to the proceedings.”).

         For example, in Bussell the parties submitted an Agreed Protective Order for the protection

 of alleged confidential and private information, but failed to explain why the Order was necessary.

 Bussell v. Elizabethtown Independent School Dist., 3:17-cv-00605, DN 27 (W.D. Ky. Aug. 29,

                                                    4
Case 3:19-cv-00859-CHB-LLK Document 22 Filed 05/18/20 Page 5 of 7 PageID #: 528




 2018). The Court denied the motion without prejudice and specifically stated that the party seeking

 a protective order should set out the reasons why a protective order is necessary. Id. at DN 28.

 The parties then filed a new motion for protective order, which the Court granted, noting that the

 parties explained that the materials they sought to be protected were nude or seminude photographs

 and that dissemination of the images was sensitive in nature, may constitute additional crimes, and

 could potentially adversely impact ongoing criminal proceedings. Id. at DN 33.

                                             ANALYSIS

        The Parties have requested that this Court enter their Stipulated Protective Order. For the

 following reasons, the Court grants the Joint Motion for Protective Order in part, agreeing that a

 protective order is appropriate in this instance, but declines to enter the Parties’ Stipulated

 Protective Order.

        For a protective order to be granted, the movants must establish good cause. As set out

 above, good cause exists when the party moving for the protective order “articulate[s] specific

 facts showing ‘clearly defined and serious injury’ resulting from the discovery sought….” Nix v.

 Sword, 11 Fed. App’x 498, 500 (6th Cir. 2001) (citing Avirgan v. Hull, 118 F.R.D. 252, 254

 (D.D.C. 1987)).

        Here, the Parties discuss specific categories in their Joint Motion for Protective Order that

 they wish to protect. Meidinger wants to protect information related to negotiations that led to

 Meidinger’s acquisition of the subject property, loans and financing related to the subject property,

 confidential agreements between Meidinger and its financial institution and tenants, Meidinger’s

 refinancing of the subject property, and amounts invoiced to and paid by other tenants at the subject

 property. [DN 21 at 511-12]. Computershare wants to protect information regarding its business

 strategies, logistical needs, and potential expansion plans. Id. at 512.



                                                   5
Case 3:19-cv-00859-CHB-LLK Document 22 Filed 05/18/20 Page 6 of 7 PageID #: 529




        Meidinger claims that the disclosure of its information described above would breach

 confidences and harm future negotiations. Id. While not explicitly stated, Computershare could

 also arguably be injured in such a way should its information described above be disclosed.

        The Court agrees that the Parties would suffer injury if the specific categories of

 information the Parties described in their Joint Motion for Protective Order were to be disclosed;

 therefore, the parties should be entitled to a protective order that protects the disclosure of those

 specific categories of information.

        The Court cannot, however, enter the Parties’ Stipulated Protective Order. [DN 21-1].

 Unlike the Parties’ Joint Motion that addresses specific categories of documents, the Stipulated

 Protective Order is broad and limitless. It describes its scope as follows:

        In the course of discovery in this action, the parties may be required to produce
        information that constitutes, in whole or in part, protected information such as trade
        secrets, non-public research and development, commercial or financial
        information, or other information that may cause harm to the producing party or a
        non-party. The parties anticipate production of the following categories of
        protected information: “Confidential”, and “Attorneys’ Eyes Only.” Id. at 515.

 This effectively provides no limit on the type of documents that could be designated under a

 protected classification.

        The Court has only been provided information on the specific categories of documents

 described in the parties’ Joint Motion and the parties have only met their burden in demonstrating

 good cause as to those documents so described. Accordingly, the Court declines to enter the

 Stipulated Protective Order, which seeks to protect documents beyond those described in the Joint

 Motion for Protective Order.

                                          CONCLUSION

        For the foregoing reasons, the Parties’ Joint Motion for Protective Order, [DN 21], is

 GRANTED IN PART and DENIED IN PART. The Court grants the Motion to the extent it

                                                  6
Case 3:19-cv-00859-CHB-LLK Document 22 Filed 05/18/20 Page 7 of 7 PageID #: 530




 seeks to protect the various categories of documents described therein, but denies the Motion to

 the extent it requests the Court enter the Parties’ Stipulated Protective Order. The Parties are

 ordered to tender to the Court for consideration a revised Stipulated Protective Order that limits its

 scope to the specific categories of documents described in the Parties’ Joint Motion for Protective

 Order. The revised Stipulated Protective Order shall be tendered to the Court by no later than two

 weeks from the entry of this Order.

        IT IS SO ORDERED.
         May 18, 2020




 c:     Counsel of Record.




                                                   7
